EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Radigan on February 28. 2022.

Pursuant to MPEP 606.01, the title has been changed to read: 
--Synchronous Re-execution of a Data Transformation Operation to Obtain Further Details Regarding an Exception--

Please replace the previous versions of the claims with the following version:
(Currently Amended) A computer program product for facilitating processing within a computing environment, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing            instructions for performing a method comprising:
requesting, by one processor, that a data transformation operation be performed using another processor, wherein the data transformation operation is             to be performed asynchronously by the other processor;
determining that the data transformation operation performed using the other processor has completed unsatisfactorily, where the determining that the data transformation operation has completed unsatisfactorily comprises obtaining            an indication from an asynchronous interface interfacing the one 
obtaining further details regarding the exception by re-executing, using the  one processor, the data transformation operation synchronously, wherein the re­executing comprises:
calling, by the one processor, an instruction with data to re-execute  the data transformation operation, where the calling removes a real address mapping that was constructed in a parameter block for supporting  the data transformation operation by the other processor, and where the re­ executing directly uses host virtual addresses for the data being transformed using the data transformation operation, avoiding real addressing; and
wherein where the re-executing by the one processor completes successfully, that indicates a potential error with the real address mapping of data  sent to the asynchronous interface when requesting that the data transformation operation be performed using the other processor, and where the re-executing by the one processor is unsuccessful, the re-executing provides status information unavailable in performing the data transformation operation asynchronously using  the other processor, including details regarding the exception, including type of the exception and where the exception occurred in performing the data transformation operation.

(Original) The computer program product of claim 1, wherein the data transformation operation comprises a compression operation or a decompression operation.

(Canceled)
(Canceled).

(Canceled)

(Original) The computer program product of claim 1, wherein the method further  comprises performing the data transformation operation asynchronously using the other processor, wherein the performing the data transformation operation asynchronously includes using a selected option, the selected option being one supported option of a subset of options supported by asynchronous processing, the subset of options being less than a set of options supported by synchronous processing.

(Original) The computer program product of claim 1, wherein the other processor  is an assist processor to at least initiate performance of work, including the data transformation operation, on behalf of the one processor.

(Original) The computer program product of claim 1, wherein the requesting that           the data transformation operation be performed comprises placing work to be performed on a work queue to be obtained by the other processor, the work including the data transformation operation.
(Currently Amended) A computer system for facilitating processing within a               computing environment, the computer system comprising:

a memory; and

a plurality of processors in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:

requesting, by one processor, that a data transformation operation be performed using another processor, wherein the data transformation operation is  to be performed asynchronously by the other processor;

determining that the data transformation operation performed using the other processor has completed unsatisfactorily, where the determining that the data transformation operation has completed unsatisfactorily comprises 

obtaining further details regarding the exception by re-executing, using the  one processor, the data transformation operation synchronously, wherein the re­executing comprises:

calling, by the one processor, an instruction with data to re-execute  the data transformation operation, where the calling removes a real address mapping that was constructed in a parameter block for supporting  the data transformation operation by the other processor, and where the re­ executing directly uses host virtual addresses for the data being transformed using the data transformation operation, avoiding real addressing; and

wherein where the re-executing by the one processor completes successfully, that indicates a potential error with the real address mapping of data sent to the asynchronous interface when requesting that the data transformation operation be performed using the other processor, and where the re-executing by the one processor is unsuccessful, the re-executing provides status information unavailable in performing the data transformation operation asynchronously using                the other processor, including details regarding the exception, including type of the exception and where the exception occurred in performing the data  transformation operation.

(Original) The computer system of claim 9, wherein the data transformation operation comprises a compression operation or a decompression operation.

(Canceled)

(Canceled).

(Canceled).

(Original) The computer system of claim 9, wherein the method further comprises  performing the data transformation operation asynchronously using the other processor, wherein  the performing the data transformation operation asynchronously includes using a selected option, the selected option being one supported option of a subset of options supported by asynchronous processing, the subset of options being less than a set of options supported by synchronous processing.
(Currently Amended) A computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising:

requesting, by one processor, that a data transformation operation be performed  using another processor, wherein the data transformation operation is to be performed asynchronously by the other processor;
determining that the data transformation operation performed using the other processor has completed unsatisfactorily, where the determining that the data transformation operation has completed unsatisfactorily comprises obtaining an indication from an asynchronous interface interfacing the one processor and the other processor that an exception has occurred absent further details regarding the exception, and wherein based on the unsatisfactory completion, status relating to performance of the               data transformation operation is incomplete; and
obtaining further details regarding the exception by re-executing, using the one          processor, the data transformation operation synchronously, wherein the re-executing comprises:
calling, by the one processor, an instruction with data to re-execute 

wherein where the re-executing by the one processor completes successfully, that  indicates a potential error with the real address mapping of data sent to the asynchronous  interface when requesting that the data transformation operation be performed using the other processor, and where the re-executing by the one processor is unsuccessful, the re­ executing provides status information unavailable in performing the data transformation                  operation asynchronously using the other processor, including details regarding the exception, including type of the exception and where the exception occurred in performing the data  transformation operation.

(Original) The computer-implemented method of claim 15, wherein the data  transformation operation comprises a compression operation or a decompression operation.

(Canceled).
(Canceled).

(Canceled).

(Original) The computer-implemented method of claim 15, further comprising performing the data transformation operation asynchronously using the other processor, wherein  the performing the data transformation operation asynchronously includes using a selected option, the selected option being one supported option of a subset of options supported by asynchronous processing, the subset of options being less than a set of options supported by synchronous processing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Hinshaw (US 2004/0205110 Al) teaches requesting, by one processor, that another processor performs a data transformation operation asynchronously. 
             Arakawa (US 2012/0033893 Al) teaches determining that a data transformation operation has completed unsatisfactorily, obtaining an indication that an exception has occurred and re-executing the data transformation operation.
              Nakanishi (WO 2009150722 A1) teaches re-execution to obtain further details regarding an exception.
              Ninose (US 20160011786 A1) teaches executing a data transformation operation synchronously.
              Schmelter (US 20080244324 A1) teaches an indication of an exception absent further details regarding the exception.

              However, none of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims 1, 9, and 15. Since none of the prior art, alone or in combination, anticipates or renders obvious the invention set forth in the independent claims, the claims are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195